PER CURIAM.
There are no sufficient assignments of error made by, the appellants in their brief. The aet of the legislature approved March 18, 1897, relating to appeals and writs of error, under the provisions of which this appeal is taken, provides, among other things, that “the brief of the plaintiff in error, or appellant, shall also next contain a distinct enumeration in the form of propositions of the several errors relied on, and all errors not assigned in the printed brief shall be deemed to have been, waived. ’ ’ The rules of this court, likewise, provide that all assignments of error must distinctly specify each ground of error relied upon. What are termed “contentions” in the brief of counsel for appellants do not meet the provisions of the statute quoted above, *237nor the requirements of the rules of this court. No error being apparent on the face of the record, the judgment of the court below is affirmed.
Street, C. J., Sloan, J., and Davis, J., concur.